Atkinson and Hines, JJ.
We concur specially in the result reached, but do not agree to all that is said in the opinion. The act of 1891, as amended by the act of 1893, provided a method of chartering banks in this State. By the act of 1893 another method of chartering banks was established. This latter act was approved upon the same day as the amendment to the act of 1891. Thus the legislature recognized the act of 1891 as existing and of force on the day the act of 1893, providing another method for the chartering of banks, was enacted. Necessarily, under these circumstances, the doctrine of repeal by implication is not applicable. This is true for the reason that when two statutes upon the same subject are passed upon the same date, *229it is impossible to say which act repeals the other. But when the act of 1893, providing a full and complete method for the charter of banks, was put by the codifiers into the Code of 1895, which was adopted by statute, the effect was to re-enact this act of 1893 and to create a new statutory method for the chartering of banks, as of the date of the adoption of the Code of 1895. This latter statute including the same subject-matter as the act of 1891, and providing a full and complete method of charter of banks, the act of 1891 was impliedly repealed by the code.